     Case 3:21-cv-00078-JLS-AGS Document 15 Filed 08/16/21 PageID.212 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    NATIONWIDE AGRIBUSINESS                           Case No.: 21-CV-78 JLS (AGS)
      INSURANCE COMPANY; and
12
      D’ARRIGO BROS. CO. OF                             ORDER GRANTING DEFENDANT’S
13    CALIFORNIA,                                       MOTION TO DISMISS
                                      Plaintiffs,       PLAINTIFFS’ FIRST AMENDED
14
                                                        COMPLAINT FOR LACK OF
15    v.                                                PERSONAL JURISDICTION
16    YUMA COUNTY WATER USERS
                                                        (ECF No. 8)
      ASSOCIATION; and DOES 1 through 10,
17
      Inclusive,
18                                  Defendants.
19
20          Presently before the Court is Defendant Yuma County Water Users Association’s
21    (“Defendant”) Motion to Dismiss Plaintiffs’ First Amended Complaint (“Mot.,” ECF No.
22    8), as well as Plaintiffs Nationwide Agribusiness Insurance Company (“Nationwide”) and
23    D’Arrigo Bros. Co. of California’s (“D’Arrigo Bros.”) (collectively, “Plaintiffs”)
24    Opposition thereto (“Opp’n,” ECF No. 12) and Defendant’s Reply in support thereof
25    (“Reply,” ECF No. 13). The Court took the matter under submission without oral argument
26    pursuant to Civil Local Rule 7.1(d)(1). See ECF No. 14. Having carefully reviewed
27    Plaintiffs’ First Amended Complaint (“FAC,” ECF No. 6), the Parties’ arguments, and the
28    law, the Court GRANTS the Motion.

                                                    1
                                                                               21-CV-78 JLS (AGS)
     Case 3:21-cv-00078-JLS-AGS Document 15 Filed 08/16/21 PageID.213 Page 2 of 10



 1                                              BACKGROUND
 2           D’Arrigo Bros. is a grower and packer of vegetables, incorporated and with its
 3    principal place of business in California. FAC ¶ 3; ECF No. 1 (“Removal”). Nationwide,
 4    incorporated and with its principal place of business in Iowa, issued an insurance policy to
 5    D’Arrigo Bros. FAC ¶ 2; Removal ¶ 6. Defendant is an Arizona corporation with its
 6    principal place of business in Arizona. Removal ¶ 8. However, Defendant gets its water
 7    from California and owns and operates physical assets within the state. FAC ¶ 6.
 8    Defendant’s canal system provides irrigation to agricultural users in Yuma County,
 9    Arizona. See Mot at 1; ECF No. 7 (“Davis Decl.”).
10           On or about September 24, 2017, Defendant allegedly sprayed herbicide in its
11    irrigation canal near D’Arrigo Bros.’ property in Yuma County, Arizona. See ECF No. 7
12    (“Request for Judicial Notice”).1           The herbicide allegedly stunted D’Arrigo Bros.’
13    cauliflower, causing the crop to not grow properly. FAC ¶ 12. Specifically, according to
14    Plaintiffs, the contamination from the herbicide killed 36.7 acres of cauliflower on
15    D’Arrigo Bros’ property. Id. ¶ 17. This allegedly drove D’Arrigo Bros. to purchase
16    replacement cauliflower to deliver to its customers in order to meet its contractual
17    obligations. Id. ¶ 18.
18           As a result of the damage to the cauliflower, Nationwide paid D’Arrigo Bros. for the
19    damage it sustained. Id. ¶ 20. D’Arrigo Bros. thereafter subrogated to Nationwide all
20    rights, claims, and interests it may have against the party responsible for causing the
21    reimbursed damages resulting from the death of the cauliflower. Id. ¶ 21. All told,
22    Plaintiffs allege damages of at least $573,000. Id. ¶ 22.
23           Plaintiffs initially filed an action in Yuma County, Arizona, based on the same
24    allegations in the complaint. See Request for Judicial Notice Ex. D, ECF No. 7-1. After
25    Plaintiffs voluntarily dismissed that action, see Opp’n at 15, they filed the present action
26
27    1
       In their Complaint, Plaintiffs do not state where D’Arrigo Bros.’ property is located. See generally FAC.
28    The Court takes judicial notice that the property at issue is located in Arizona. See Request for Judicial
      Notice Ex. A ¶ 12, ECF No. 7-1.

                                                          2
                                                                                             21-CV-78 JLS (AGS)
     Case 3:21-cv-00078-JLS-AGS Document 15 Filed 08/16/21 PageID.214 Page 3 of 10



 1    in the Superior Court of California for the County of Imperial on December 14, 2020.
 2    Removal ¶ 1. On January 13, 2021, Defendant removed the present action to this Court on
 3    the basis of diversity of citizenship. See generally id. Plaintiffs assert four causes of action
 4    against Defendant: (1) negligence; (2) negligence per se; (3) strict liability for ultra-
 5    hazardous activity; and (4) takings. See generally FAC. On February 10, 2021, Defendant
 6    filed the instant Motion. See Mot.
 7                                       LEGAL STANDARD
 8          Federal Rule of Civil Procedure 12(b)(2) allows a district court to dismiss an action
 9    for lack of personal jurisdiction. “Where defendants move to dismiss a complaint for lack
10    of personal jurisdiction, plaintiffs bear the burden of demonstrating that jurisdiction is
11    appropriate.” Dole Food Co. v. Watts, 303 F.3d 1104, 1108 (9th Cir. 2002). “The court
12    may consider evidence presented in affidavits to assist in its determination and may order
13    discovery on the jurisdictional issues.” Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir.
14    2001) (citing Data Disc. Inc. v. Sys. Tech. Ass’n, Inc., 557 F.2d 1280, 1285 (9th Cir. 1977)).
15    “When a district court acts on the defendant’s motion to dismiss without holding an
16    evidentiary hearing, the plaintiff need make only a prima facie showing of jurisdictional
17    facts to withstand” the motion. Id. (citing Ballard v. Savage, 65 F.3d 1495, 1498 (9th Cir.
18    1995)); see also Data Disc, 557 F.2d at 1285 (“[I]t is necessary only for [the plaintiff] to
19    demonstrate facts which support a finding of jurisdiction in order to avoid a motion to
20    dismiss.”).
21          “Unless directly contravened, [the plaintiff’s] version of the facts is taken as true,
22    and ‘conflicts between the facts contained in the parties’ affidavits must be resolved in [the
23    plaintiff’s] favor for purposes of deciding whether a prima facie case for personal
24    jurisdiction exists.’” Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements Ltd., 328
25    F.3d 1122, 1129 (9th Cir. 2003) (citing Doe, 248 F.3d at 922); see also Bancroft & Masters,
26    Inc. v. Augusta Nat’l, Inc., 223 F.3d 1082, 1087 (9th Cir. 2000). However, a court “may
27    not assume the truth of allegations in a pleading which are contradicted by affidavit.”
28    ///

                                                     3
                                                                                     21-CV-78 JLS (AGS)
     Case 3:21-cv-00078-JLS-AGS Document 15 Filed 08/16/21 PageID.215 Page 4 of 10



 1    Alexander v. Circus Enters., Inc., 972 F.2d 261, 262 (9th Cir. 1992) (citations and internal
 2    quotation marks omitted).
 3           California’s long-arm jurisdictional statute permits the exercise of personal
 4    jurisdiction so long as it comports with federal due process. See Cal. Civ. Proc. Code
 5    § 410.10; Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800–01 (9th Cir.
 6    2004). “For a court to exercise personal jurisdiction over a nonresident defendant, that
 7    defendant must have at least ‘minimum contacts’ with the relevant forum such that the
 8    exercise of jurisdiction ‘does not offend traditional notions of fair play and substantial
 9    justice.’” Schwarzenegger, 374 F.3d at 801 (quoting Int’l Shoe Co. v. Washington, 326
10    U.S. 310, 316 (1945) (internal quotation marks omitted)). Under the minimum contacts
11    test, jurisdiction can be either “general” or “specific.” Doe, 248 F.3d at 923. If a defendant
12    has sufficient minimum contacts for the court to exercise personal jurisdiction over him,
13    the exercise of such jurisdiction must also be reasonable. Asahi Metal Indus. Co. v. Super.
14    Ct. of Cal., Solano Cnty., 480 U.S. 102, 113 (1987).
15                                                  ANALYSIS
16           Defendant argues that the Court cannot exercise specific or general jurisdiction over
17    it. Mot. at 3–7. Because personal jurisdiction is dispositive here, the Court only addresses
18    this specific issue.2
19    I.     Specific Jurisdiction
20           “Because California’s long-arm statute is coextensive with federal due process
21    requirements, the jurisdictional analyses under state law and federal due process are the
22    same.” Schwarzenegger, 374 F.3d at 800–01 (citing Panavision Int’l, L.P. v. Toeppen, 141
23    ///
24    ///
25
26
      2
        Alternatively, Defendant contends that Plaintiffs’ First Amended Complaint should be dismissed (1)
27    because it is time-barred by A.R.S. § 12-524(3); (2) under the doctrine of forum non conveniens; (3) under
28    the doctrine of judicial estoppel; or (4) regarding Plaintiffs’ fourth cause of action, because Defendant is
      not a governmental entity. Mot. at 10, 14, 16.

                                                           4
                                                                                               21-CV-78 JLS (AGS)
     Case 3:21-cv-00078-JLS-AGS Document 15 Filed 08/16/21 PageID.216 Page 5 of 10



 1    F.3d 1316, 1320 (9th Cir. 1998)). To determine whether specific jurisdiction exists, the
 2    Ninth Circuit has developed a three-prong test:
 3                   (1) The non-resident defendant must purposefully direct his
                     activities or consummate some transaction with the forum or
 4
                     resident thereof; or perform some act by which he purposefully
 5                   avails himself to the privilege of conducting activities in the
                     forum, thereby invoking the benefits and protections of its laws;
 6
 7                   (2) the claim must be one which arises out of or relates to the
                     defendant’s forum-related activities; and
 8
 9                   (3) the exercise of jurisdiction must comport with fair play and
                     substantial justice, i.e. it must be reasonable.
10
11    Id. at 802 (citing Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir. 1987)). Plaintiffs bear the
12    burden of satisfying the first two prongs of the test. Id. (citing Sher v. Johnson, 911 F.2d
13    1357, 1361 (9th Cir. 1990)).
14           Defendant seemingly does not dispute it has purposefully directed its activities
15    towards California. See Mot. at 3–4.3 As Plaintiffs point out, “[Defendant] owns and
16    operates physical assets and power plants in California,” and uses this infrastructure to
17    promote its business activities in Arizona. Opp’n at 7. Given that Defendant does not
18    contend otherwise, the Court finds the first prong of the test satisfied. See Schwarzenegger,
19    373 F.3d at 803 (“A showing that a defendant purposefully directed his conduct towards a
20    forum state . . . usually consists of evidence of the defendant’s actions outside the forum
21    state that are directed at the forum.” (citing Keaton v. Hustler Magazine, Inc., 465 U.S.
22    ///
23
24    3
        As the Ninth Circuit has made clear, purposeful availment and purposeful direction represent “two
25    distinct concepts.” Schwarzenegger, 373 F.3d at 802. A purposeful availment analysis is used for suits
      sounding in contract, while a purposeful direction analysis is used for suits sounding in tort. Id. (citations
26    omitted). “At bottom, [however,] both purposeful availment and purposeful direction ask whether
      defendants have voluntarily received some benefit from their interstate activities such that they ‘will not
27    be haled into a jurisdiction solely as a result of “random,” “fortuitous,” or “attenuated” contacts.’” Global
28    Commodities Trading Grp., Inc. v. Beneficio de Arroz Choloma, S.A., 972 F.3d 1101, 1107 (9th Cir. 2020)
      (quoting Burger King Corp v. Rudzewicz, 471 U.S. 462, 474–75 (1985)).

                                                            5
                                                                                                21-CV-78 JLS (AGS)
     Case 3:21-cv-00078-JLS-AGS Document 15 Filed 08/16/21 PageID.217 Page 6 of 10



 1    770, 774–75 (1984))).           Likewise, Defendant does not appear to argue it would be
 2    unreasonable to subject it to jurisdiction in California. See Mot. at 3–4.4
 3            Rather, the Parties’ main point of contention focuses on whether Plaintiffs’ claims
 4    arise out of or relate to Defendant’s California-related conduct. Defendant argues that the
 5    events giving rise to this dispute occurred entirely within Arizona, so specific jurisdiction
 6    cannot exist. Mot. at 4. Plaintiffs, on the other hand, contend that although Defendant
 7    sprayed the herbicide in Arizona, the chemicals later contaminated water from California
 8    that D’Arrigo Bros. uses for irrigating crops. Opp’n at 7. Plaintiffs further argue that
 9    “[Defendant] provides California water to agricultural industries . . . , and [Defendant]
10    could not do so but for its taking of California water.” Id. (citations omitted). Thus,
11    according to Plaintiffs, Defendant’s conduct in California is “inexorably link[ed]” to the
12    injury Plaintiffs suffered. Id.
13            The question, then, is whether Plaintiffs’ claims “arise out of or relate to
14    [Defendant’s] contacts with the forum.” Ford Motor Co. v. Mont. Eighth Jud. Dist. Ct.,
15    141 S. Ct. 1017, 1026 (2021) (emphasis removed) (quoting Bristol-Myers Squibb Co. v.
16    Super. Ct. of Cal., S.F. Cnty., 137 S. Ct. 1773, 1780 (2017)).5 “The first half of the standard
17    asks about causation, but the back half, after the ‘or,’ contemplates that some relationships
18
19    4
        Once a plaintiff satisfies the first two prongs of this test, the burden shifts to the defendant to demonstrate
20    that exercising specific jurisdiction over it would be unreasonable. See Schwarzenegger, 373 F.3d at 802.
      To do so, the defendant must “present a compelling case.” Id. (citing Burger King, 471 U.S. at 476–78).
21    However, for the reasons provided infra, Plaintiffs cannot satisfy the second prong of this test.

22    5
        Courts within the Ninth Circuit have traditionally applied a “but for” test to determine whether a claim
      “arises out of or relates to” a defendant’s contacts with a forum. See, e.g., Henderson v. United Student
23    Aid Funds, Inc., No. 13-CV-1845 JLS (BLM), 2015 WL 12658485, at *4 (S.D. Cal. Apr. 8, 2015);
24    Notorious B.I.G. LLC v. Hutson, No. 14-02415 SJO (JCx), 2014 WL 12589626, at *4 (C.D. Cal. July 3,
      2014). However, the Supreme Court in Ford held that proof of causation is not required to determine
25    whether specific jurisdiction exists. 141 S. Ct. at 1026. Some courts within the Ninth Circuit have
      interpreted this to mean that the traditional “but for” test is too narrow. See James Lee Constr., Inc. v.
26    Gov’t Emps. Ins. Co., No CV 20-68-M-DWM, 2021 WL 1139876, at *2 (D. Mont. Mar. 25, 2021) (“[A]s
      the Supreme Court just made clear, such a ‘causation-only approach’ improperly narrows the inquiry.”);
27    Clarke v. Dutton Harris & Co., PLLC, No. 2:20-cv-00160-JAD-BNW, 2021 WL 1225881, at *4 (D. Nev.
28    Mar. 31, 2021) (“[T]he Supreme Court appears to have recently done away with [the ‘but for’]
      approach.”).

                                                             6
                                                                                                   21-CV-78 JLS (AGS)
     Case 3:21-cv-00078-JLS-AGS Document 15 Filed 08/16/21 PageID.218 Page 7 of 10



 1    will support jurisdiction without a causal showing.” Id. Nevertheless, “the phrase ‘relate
 2    to’ incorporates real limits, as it must adequately protect defendants foreign to a forum.”
 3    Id.
 4           The Court finds that Plaintiffs’ claims do not “arise out of” Defendant’s contacts
 5    with California. Rather, they all arise out of one discrete event in Arizona—Defendant
 6    allegedly spraying herbicide in a ditch near Garvin Ranch, Arizona. See generally FAC.
 7    Additionally, as Defendant points out, Plaintiffs do not allege that Defendant’s “California-
 8    based infrastructure played any role in this incident.” Reply at 4.6 These facts do not
 9    support personal jurisdiction. See In re W. States Wholesale Natural Gas Antitrust Litig.,
10    715 F.3d 716, 742 (9th Cir. 2013) (“[A] lawsuit arises out of a defendant’s contacts with
11    the forum state if a direct nexus exists between those contacts and the cause of action.”
12    (emphasis added) (citations omitted)). Nor can it be said that Plaintiffs’ claims “relate to”
13    Defendant’s contacts within California.             Instead, all of Plaintiffs’ claims relate to
14    Defendant’s activity in Arizona. See generally FAC. Again, specific jurisdiction cannot
15    exist on this basis. See Williams v. Praetorian Ins. Co., No. 3:20-cv-04766-WHO, 2021
16    WL 2383329, at *3 (N.D. Cal. June 10, 2021) (“The second prong . . . require[s] ‘an
17    affiliation between the forum and the underlying controversy, principally, an activity or an
18    occurrence that takes place in the forum State and is therefore subject to the State’s
19    regulations.’” (quoting Ford, 141 S. Ct. at 1025–26)).
20           In sum, the Court cannot exercise specific jurisdiction over Defendant because
21    Plaintiffs’ claims do not “arise out of or relate to” Defendant’s California contacts. The
22    Court therefore turns to analyze whether it can exercise general jurisdiction over
23    Defendant.
24    ///
25
26    6
       Defendant also contends that Plaintiffs’ claims do not arise out of or relate to its California contacts
      because “[t]he Colorado River is not California water,” but rather “a natural resource, controlled by the
27    United States.” Reply at 7 (emphasis omitted) (citing Arizona v. California, 547 U.S. 150, 153 (2006)).
28    Because the Court finds Plaintiffs’ specific jurisdiction arguments unpersuasive for other reasons, it
      declines to reach this argument.

                                                         7
                                                                                            21-CV-78 JLS (AGS)
     Case 3:21-cv-00078-JLS-AGS Document 15 Filed 08/16/21 PageID.219 Page 8 of 10



 1    II.    General Jurisdiction
 2           “With respect to a corporation, the place of incorporation and principal place of
 3    business are paradig[m] . . . bases for general jurisdiction.” Daimler AG v. Bauman, 571
 4    U.S. 117, 137 (2014) (citations omitted) (internal quotation marks omitted). A corporation
 5    being “engage[d] in a substantial, continuous, and systematic course of business” in a state
 6    does not necessarily subject it to general jurisdiction. Id. Rather, the question is whether
 7    a “corporation’s affiliations with the State are so continuous and systematic as to render
 8    [it] essentially at home in the forum State.” Id. at 138–39 (quoting Goodyear Dunlop Tires
 9    Operations v. Brown, 564 U.S. 915, 919 (2011)). However, “in an exceptional case, . . . a
10    corporation’s operations in a forum other than its formal place of incorporation or principal
11    place of business may be so substantial and of such a nature as to render the corporation at
12    home in that State.” Id. at 139 n.19.
13           Defendant points out that it is not incorporated in California, and that all its executive
14    officers “who direct, control, and coordinate [its] activities are . . . located in Arizona.”
15    Mot. at 6.7 Defendant further argues that its contacts with California are not so “substantial
16    or unique” so as to subject it to general jurisdiction. Mot. at 7. Plaintiffs, meanwhile,
17    contend that Defendant has “significant operations” in California, and that Daimler AG is
18    distinguishable. Opp’n at 8–9. Plaintiffs further argue that subjecting Defendant to general
19    jurisdiction in California “would not upset jurisprudence or open the floodgates of
20    litigation.” Id. at 9.
21           Plaintiffs’ argument seems to conflate specific jurisdiction and general jurisdiction.
22    For the general jurisdiction analysis, a corporation’s “substantial, continuous, and
23    systematic” presence in a forum does not necessarily subject it to general jurisdiction.
24    Daimler AG, 571 U.S. at 138. The question is rather whether the corporation can be said
25    to be “at home” in the forum. See id. at 137. Nevertheless, Plaintiffs appear to contend
26
27
28
      7
        A corporation’s principal place of business is the “place where [its] officers direct, control, and
      coordinate the corporation’s activities.” Hertz Corp v. Friend, 559 U.S. 77, 92–93 (2010).

                                                        8
                                                                                         21-CV-78 JLS (AGS)
     Case 3:21-cv-00078-JLS-AGS Document 15 Filed 08/16/21 PageID.220 Page 9 of 10



 1    that exceptional circumstances exist because Defendant “operate[s] significant physical
 2    assets” in California. Opp’n at 8. But the Supreme Court in BNSF Ry. Co. v. Tyrell, 137
 3    S. Ct. 1549 (2017), rejected a similar argument, noting that although the defendant had
 4    “over 2,000 miles of railroad track and more than 2,000 employees” in the forum state, this
 5    did not suffice to subject it to general jurisdiction. Id. at 1559. In reaching this conclusion,
 6    the Supreme Court recognized that the general jurisdiction analysis “calls for an appraisal
 7    of a corporation’s activities in their entirety.” Id. (quoting Daimler AG, 571 U.S. at 139
 8    n.20). Engaging in such an appraisal, the Supreme Court found the defendant was not “so
 9    heavily engaged in activity in [the forum state] ‘as to render [it] essentially at home’ in that
10    State.” Id. (quoting Daimler AG, 571 U.S. at 139). Here, Defendant points out that the
11    “vast majority” of its operations occur in Arizona and all its customers are located in
12    Arizona. Reply at 10. Additionally, Defendant does not regularly conduct any type of
13    business in California. See Davis Decl. ¶ 4. Thus, like Tyrell, Defendant’s operations in
14    California cannot be said to “render [it] essentially at home in [California].” Daimler AG,
15    571 U.S. at 139 (quoting Goodyear, 564 U.S. at 919).
16          The Court also disagrees with Plaintiffs’ contention that subjecting Defendant to
17    general jurisdiction based on its contacts with California “would not upset jurisprudence
18    or open the floodgates of litigation.” Opp’n at 9. First, the Supreme Court has expressly
19    held that continuous and systematic contacts with a forum do not alone subject a
20    corporation to general jurisdiction. See Daimler AG, 571 U.S. at 138. To hold otherwise
21    would fly in the face of Supreme Court precedent. Moreover, to hold that a corporation’s
22    operations within a forum automatically subject it to general jurisdiction would effectively
23    eliminate the specific jurisdiction requirement that claims “arise out of or relate to” a
24    corporation’s contacts with a forum. See Bristol-Myers Squibb, 137 S. Ct. at 1781. Rather,
25    a corporation would be subject to personal jurisdiction wherever it conducted business—
26    regardless of whether the claims arose out of its contacts. See generally Daimler AG, 571
27    U.S. at 139 n.20 (“A corporation that operates in many places can scarcely be deemed at
28    ///

                                                     9
                                                                                     21-CV-78 JLS (AGS)
     Case 3:21-cv-00078-JLS-AGS Document 15 Filed 08/16/21 PageID.221 Page 10 of 10



 1    home in all of them. Otherwise, ‘at home’ would be synonymous with ‘doing business’
 2    tests framed before specific jurisdiction evolved in the United States.”).
 3          In sum, the Court finds that Defendant is not “at home” in California. Nor is this an
 4    “exceptional case.” Defendant is thus not subject to general jurisdiction in California.
 5                                         CONCLUSION
 6          In light of the foregoing, the Court GRANTS Defendant’s Motion to Dismiss
 7    Plaintiffs’ First Amended Complaint (ECF No. 8) and DISMISSES WITHOUT
 8    PREJUDICE Plaintiffs’ First Amended Complaint. Plaintiffs may file an amended
 9    complaint within thirty (30) days of the date on which this Order is electronically docketed.
10          IT IS SO ORDERED.
11    Dated: August 16, 2021
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   10
                                                                                   21-CV-78 JLS (AGS)
